Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/2021 has been entered. Claims 2, 4, 6 and 8 have been canceled. Claims 1, 3, 5, and 7 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bechenheimer et al. (20070083460) in view of Benton et al. (4, 960, 981). 
As per claims 1, 5,
Bechenheimer discloses a computerized method of facilitating at least one purchase over at least one network between at least one buyer and at least one seller, comprising:
at least one computer storing signals representing a name and other personal information from the at least one buyer, and at least one cash account (par 23) of the at least one buyer, and at least one credit account (par 7) of the at least one buyer, wherein the other personal information comprises: address information (par 4), email address information (par 11), phone number information (par 4), and financial information (par 7, 112) Bechenheimer discloses in one embodiment that a debit card is automatically debited after a purchase transaction. Examiner notes that the card is only debited once the transaction is confirmed.
the at least one computer utilizing the personal information to assign at least one account identifier to the at least one buyer, the at least one account identifier not including the name of the at least one buyer (par 41, 45);
the at least one computer allowing the at least one buyer to use the at least one account identifier to process payment using signals over the at least one network for the at least one purchase from the at least one seller, such that the buyer does not need to provide the name of the at least one buyer and the at least one seller does not require and does not obtain the name of the at least one buyer (par 37, 45, 46, 56) 
When registering, the applying Member must provide relevant personal identity information to the Identity Protection System which includes, but is not limited to, the person's name, billing address, email address, shipping address, telephone number and credit card account information. Once registered, the new Member is assigned a user name and password. The Identity Protection System secures the member's personal identity information and stores this information at one or more highly secure data storage locations.(Par 56)

the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase (par 103) A member is allowed to participate in the “Purchase Discount and Rewards” program.
Bechenheimer does not explicitly disclose:
the at least on computer receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice.
However, Benton discloses:
the at least on computer receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice (Abstract, cl. 11, ll. 40-47) Benton discloses using a synthesized voice to confirm a transaction as well as transmitting a printed reports providing transaction summaries.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Benton’s the at least on computer receiving confirmation of the at least one purchase, wherein the confirmation is written and also by voice to Bechenheimer’s computerized method of facilitating at least one purchase over at least 
	As per claims 3, 7,
	Bechenheimer discloses the at least one buyer is only required by the at least one computer to provide the personal information once, but is allowed to utilize the at least one account identifier multiple times (par 112).
Response to Arguments
Applicant Remarks filed on 11/9/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Benton to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621